United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 24, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-41310
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

BERNARDO GONSALES-PEREZ,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-02-CR-380-3
                      --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Bernardo Gonsales-Perez pleaded guilty to transporting

aliens within the United States and was sentenced to 30 months

of imprisonment and three years of supervised release.      On

appeal, he argues that the district court erred by increasing

his offense level by six pursuant to U.S.S.G. § 2L1.1(b)(2)(B)

because his offense involved transporting 31 aliens and by two

pursuant to U.S.S.G. § 2L1.1(b)(5) because the offense involved

the intentional or reckless creation of substantial risk of death

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-41310
                                -2-

or serious bodily injury because of the conditions in which the

aliens were transported in the trucks.    The district court’s

application of the sentencing guidelines is reviewed de novo,

while its findings of fact are reviewed for clear error.    United

States v. Harrington, 82 F.3d 83, 86 (5th Cir. 1996).   Gonsales-

Perez has not shown that information that the district court

relied on in sentencing him was materially untrue.    United States

v. Puig-Infante, 19 F.3d 929, 943 (5th Cir. 1994).   Accordingly,

he has not shown that the district court erred in sentencing him

under the guidelines.   See U.S.S.G. § 1B1.3(a)(1)(B) (relevant

conduct); United States v. Cuyler, 298 F.3d 387, 389 (5th Cir.

2002) (reckless endangerment).

     AFFIRMED.